                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

JEFFREY SCHLEIGH                                    CIVIL ACTION NO. 20-cv-0102

VERSUS                                              JUDGE ELIZABETH E. FOOTE

PTC OF LOUISIANA, LLC, ET AL                        MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Jeffrey Schleigh (“Plaintiff”) filed this redhibition claim in federal court on a basis

of diversity jurisdiction, which requires him to set forth specific allegations that show

complete diversity of citizenship of the parties and an amount in controversy over $75,000.

The allegations in the complaint are sufficient with one exception.

       The complaint states that defendant PTC of Louisiana, LLC, is a “Delaware limited

liability company” with its principal place of business in Tennessee. The citizenship of an

LLC is determined by the citizenship of all of its members, with its state of organization or

principal place of business being irrelevant. Harvey v. Grey Wolf Drilling Co., 542 F.3d

1077 (5th Cir. 2008). “A party seeking to establish diversity jurisdiction must specifically

allege the citizenship of every member of every LLC or partnership involved in a

litigation.” Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th

Cir. 2017). If the members are themselves partnerships, LLCs, corporations or other form

of entity, their citizenship must be alleged in accordance with the rules applicable to that

entity, and the citizenship must be traced through however many layers of members or
partners there may be. Mullins v. TestAmerica Inc., 564 F.3d 386, 397-98 (5th Cir. 2009);

Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018).

        In order to establish that diversity exists, Plaintiffs must plead specific facts

regarding the citizenship of the members of PTC of Louisiana. Because Plaintiff’s counsel

may not have access to that information at this stage of the proceedings, the court will not

set a deadline for filing an amended complaint. Once counsel for Plaintiff has had an

opportunity to confer with counsel for Defendants, Plaintiffs will need to file an amended

complaint that identifies the members of the LLC defendant and their citizenship.

Alternatively, the LLC may include that information in its answer.               A scheduling

conference will not be held until a basis for jurisdiction is established.

        It is especially important to determine quickly whether this court has jurisdiction in

a case that a plaintiff files in federal court. That is because prescription is interrupted on a

Louisiana claim by filing suit only if the court in which suit is filed is one of competent

jurisdiction and venue. La. Civ. Code art. 3462. If this court must dismiss for lack of

jurisdiction, prescription may not have been interrupted by the filing of the complaint.

Tally v. Lovette, 332 So.2d 924 (La. App. 3rd Cir. 1976).

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 28th day of January,

2020.




                                          Page 2 of 2
